DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 25-29 are rejected under 35 U.S.C. 102(b) as being anticipated by Drnevich (US 7,037,485).  
With respect to claims 25-29, Drnevich discloses a process for the removal of H2S and organic sulfur compounds from a refinery off gas feed stream (see Drnevich, Abstract; and column 9, lines 51-57) containing hydrogen and a low concentration of olefins (see Drnevich, column 9, lines 16-22; and Table 1), the process comprising: (a) removing H2S from the feed stream by passing it through an amine absorber to produce a H2S depleted stream (see Drnevich, column 9, lines 32-39); (b) feeding the H2S depleted stream into a catalytic reactor at a temperature between 400°C and 650°C to convert organic sulfur compounds to H2S (see Drnevich, column 15, lines 6-34); (c) cooling the product gas exiting the catalytic reactor (see Drnevich, column 11, lines 58-60); and (d) feeding the cooled product gas stream to a sulfur removal system to remove 2S and produce a product gas stream (see Drnevich, column 11, lines 63-66).  The catalytic reactor is a dual mode reactor capable of operating in hydrogenation or oxidation mode (i.e. either with or without the addition of oxygen) (see Drnevich, column 9, lines 51-63) at space velocities greater than 10,000 hr-1 (see Drnevich, column 4, lines 33-39).  The catalytic reactor employs a catalyst containing a group VIII metal (see Drnevich, column 10, lines 55-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771